ON PETITION FOR REHEARING
GIDEON, J.
Appellant has filed a petition for rehearing in which it is strenuously insisted that the instruction given to the jury at the trial in the lower court respecting damages to which the respondent Amelia Daniels is entitled, by reason of the plaintiff having diverted part of the waters of the stream in question during the summer of 1915, is erroneous and did not give to the jury any correct rule by which to estimate such dam*511ages, if any were sustained by such respondent. The instruction complained of is as follows:
“You are instructed that as a matter of law the defendants were entitled to use, without molestation from the plaintiff, sufficient of the waters of said South canyon or Hunter’s canyon to mature whatever crops the defendants had growing on their land situated near the mouth of said canyon, which had been and were being watered from the stream flowing out of said South canyon or Hunter’s canyon. So, if you find from the preponderance of the evidence in this case that the plaintiff interfered with defendants’ use of said water, as heretofore defined, by diverting the water of said canyon away from the defendants, and deprived the defendants of their right to use the same, then the defendants would be entitled to whatever damages the preponderance of the evidence shows they have sustained on account of plaintiff’s said diversion of said water.”
The objections to that instruction and the assignment of error respecting it are not so much as to what it includes but as to what is omitted therefrom. The court failed to instruct the jury what quantity of water respondent was entitled to use or to advise the jury as to the correct, or any, rule to guide it in arriving at the net value of the crops lost, or hy what method it (the jury) should or could fix the real damages, if any, sustained by the respondent. There is no testimony in the record as to the cost of labor necessary to harvest and market the hay or as to the cost of harvesting and stacking the hay upon-the premises. Neither is there any testimony as to the cost of cultivating and irrigating the land on which the crops were grown. In the absence of some proof as to these facts, there was nothing before the court or jury by which the actual damages sustained by respondent could be determined. Had there been testimony proving, or tending to prove, such facts, instructions should have been given advising the jury to consider the same in determining the loss to respondent by failure of her crops to mature if such failure was the result of the wrongful taking by appellant of water to which she, the respondent, was entitled.
*5122 Our attention being more particularly directed to the question of the ownership of the water involved, this particular assignment of error was not given the attention it should have been given in the original opinion. We are now satisfied, for the reasons indicated, that the instruction did not submit to the jury any true or correct rule by which the damages, if any, could have been determined.
The former order of this court is modified to read as follows: The judgment of the lower court is affirmed so far as the ownership and use of the water of the creek in question is concerned, but that part of the judgment awarding defendant Daniels damages against the plaintiff is reversed, and, as to that, a new trial is granted. Neither party to recover costs on this appeal. Eehearing denied.
FEICK, C. J., and McCAETY and COEFMAN, JJ., concur. THUEMAN, J., not participating, disqualified.